DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Amendment filed 2/2/2022 has been entered and fully considered. Claims 1-22 are pending. Claims 1 and 18 are amended. No new matter is added. 

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive.
Applicant argues that Seragnoli is completely irrelevant to the claimed feature of the offsetting of the third rod portions, as claimed, at least because Seragnoli teaches a transfer mechanism in which the rod portions are transferred to the transfer location in longitudinal alignment. The separation is carried out because two respective wheels, 13 and 14 have respective axis, 15 and 16, that are parallel but not coincident. 
Examiner respectively disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, STEINIGER et al. already discloses the means by which the two third rod portions are moved from longitudinal alignment crosswise so as to be taken out of longitudinal alignment. SERAGNOLI et al. simply teaches an amount of time during travel from the first to second transfer station where the third rod portions are out of alignment. 
Applicant argues that STEINIGER et al. is specifically directed to having the two rods aligned through a majority of rotation of the transfer drum. In column 7, STEINIGER et al. states that the cam tracks essentially coincide, so that the parallel pivoting of the pivoting arms is ensured for a large portion of the movement of the drum. The skilled person would understand from this teaching, that maintaining the parallel alignment of arms over a large portion of the movement is significant. 
It is true that STEINIGER et al. teaches that the cam tracks coincide for a large portion of the movement of the drum. However, “a large portion” does not necessarily mean a majority of the movement between the transfer points. The “large portion” could, for the sake of argument, simply be about 10% of said distance. Thus, STEINIGER et al. does not necessarily teach away from having the third rod portions taken out of alignment for a majority of said distance, while still being considered taken out of alignment for a large portion of said distance. 
Applicant argues that SERAGNOLI et al. is not even directed to a similar type of mechanism as STEINIGER et al.. SERAGNOLI et al. is directed to movement of the rod portions using two separate wheels, while STEINIGER et al. is directed to use o the two support 
Examiner agrees that the means by which the rod portions are displaced is different between STEINIGER et al. and SERAGNOLI et al.. STEINIGER et al. discloses that the third rod portions are held by the arms on the single drum (Figures 1 and 2). The displacement of the third rod portions with respect to each other is determined by the cam system (Column 7, lines 34-65). Thus, STEINIGER et al. allows one of ordinary skill in the art a pathway to modify the timing and duration of separation of the third rod portion. Specifically, the path of the individual third rod portions can be modified by modifying the cams shape. SERAGNOLI et al. shows a duration of separation of the third rod portions being a majority of the distance between the pick-up and put-down positions. The structures of SERAGNOLI et al. do not need to be bodily incorporated into the teachings of STEINIGER et al., simply modifying the cam shape would allow one of ordinary skill in the art to achieve the desired duration of separation between the third rod portions. 




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
______________________________________________________________
Claims 1, 2, 5-9, 13-15 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADAMS et al. (US 5,666,976) in view of DOMBEK (US 2003/0234023), BELVEDERI et al. (US 5,033,482), STEINIGER et al. (US 6,736,257) and SERAGNOLI et al. (US 4,531,629).
With respect to claims 1 and 2, ADAMS et al. discloses a method for producing cigarettes (Abstract), each comprising a first rod portion, 252, (Figure 7B; Column 11, lines 50-68; Column 12, lines 1-30); the method comprises: a first cutting step, during which second rod portions, 170, are formed (Column 9, lines 55-68; Column 10, lines 1-10; Figure 4) by cutting at least one rod at a first cutting station, 166, with each second rod necessarily being a multiple in length of the first rod; a first conveying step, 168,  during which the second rod portions are conveyed from the first cutting station to a second cutting station, 222 (Column 10, lines 1-10 and lines 65-68; Column 11, lines 1-10; Column 11, lines 30-40; Figures 4 and 6); a second cutting step, on the drum 222, (e.g., first wheel) during which each second rod portion is cut crosswise into at least two third rod portions, 220 and 220', each third rod section necessarily being a multiple in length of the first rod portion (Column 11, lines 30-50; Figure 6 and 7A); an offsetting step, on an offsetting drum 224 (e.g., second wheel), wherein the at least two third rod sections cut from the second rod are moved cross wise and with respect to each other (Column 11, lines 30-45) so as to be offset with respect to each other in an offsetting station, 224, located along a second path (Figure 6 and 7) and are received thereon directly from the first wheel 
ADAMS et al. discloses a drum, 222, (e.g., first wheel) having a cutter thereon (e.g. second cutting station) and thus the drum, 222, represents a first portion of a given path to the second cutting station. 
ADAMS et al. does not explicitly disclose that the first conveying step conveys the second rod portions crosswise and in succession from the first cutting station to the second cutting station. DOMBEK discloses that the drum, 11.2, on which the second cutting station is located, 12, conveys the second rod portions, 100 or 200, crosswise and in succession (Figure 6) along a route that includes from the first cutting station along a first portion of the given path to the second cutting station (Paragraphs [0085], [0091] and [0093]; Figures 5-7). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the drum, 222, (e.g., first wheel) of ADAMS et al. to convey each of the second rod portions crosswise and in succession from the first cutting station, as taught by DOMBEK so that each of the second rod portions can be cut in a continuous manner. 
 ADAMS et al. does not explicitly disclose that each of the third rod portions (9) is fed along the second path portion (TT) to the offsetting station (44) at a slower speed than a speed at which each of the third rod portions (9) is fed along the second path portion (TT) directly from 
As each of the second rod portions is fed on drum 222 and then accelerated on drum 224 (e.g., accelerating drum according to STEINIGER et al.) the second rod portions are fed at a slower speed than a speed at which the third rod portions are conveyed along the second path from the offsetting station. Specifically, since drum 224 accelerates the third rod portions they are moving faster leaving the accelerating drum than they are on the first wheel, 222 (as required by claim 2). 
It is further noted that in order to match the speed of a faster drum after staggering, the speed of the offsetting rods would necessarily be accelerated. 
ADAMS et al. does not explicitly disclose that the third rod portions are aligned longitudinally with respect to one another. BELVEDERI et al. discloses that the drum holding the cut lengths have seats that hold the cut segments stacked one above the other (Column 3, lines 55-65) and aligned axially (i.e., longitudinally) which are then moved out of alignment by the offsetting drum, 26 (Column 3, lines 40-65; Figure 2) and still stacked (Figure 2) which allows the increase of speed in operation (Column 1, lines 40-60). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to keep the third rod portions of ADAMS et al. longitudinally aligned on the same seat in the drum and to then move said rod portions out of longitudinal alignment crosswise, as taught by BELVEDERI et al. so as to aid in the operation speed of the apparatus and thereby increase productivity. 
According to the modification of DOMBEK, the stations, 224 and 226, of ADAMS et al. (Figures 6 and 7A) are replaced by a single drum that both takes each third rod portion out of longitudinal alignment (according to the teachings of BELVEDERI et al.)  and then moved crosswise so as to be aligned as shown in station 226 and 230 of ADAMS et al. (Figure 7A). The shuffling drum also accelerates the third rod portions. Thus, prior to arriving at the shuffling drum, the third rod portions at 222 of ADAMS et al. are moving slower than the third rod portions after being taken out of longitudinal alignment and after being moved crosswise and also slower than being fed directly from the offsetting station to a station immediately adjacent to the offsetting station. 
While STEINIGER et al. discloses that the cam tracks 20a and 20b control the arms, 17a and 17b, so that they separate only at a lower portion thereof (Figure 2, Column 7, lines 32-55), BELVEDERI et al. incorporates SERAGNOLI et al. (Column 3, lines 50-55) to describe offsetting using cam tracks. SERAGNOLI et al. discloses that the holders of the cigarettes are displaced out of longitudinal alignment by cam grooves, 40 (Column 3, lines 20-35) which control the displacement of the two rods so that they are out of said alignment for most of their path from the first to the second transfer locations (Column 3, lines 35-68; Figure 1 and 3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to design the cam tracks of STEINIGER et al. so that the cut portions are move apart, and no longer longitudinally aligned, from one another over a majority of movement from the first to the second transfer location, as taught by SERAGNOLI et al., so that the desired distance between the previously aligned rods is achieved. 
With respect to claims 5 and 6, ADAMS et al. discloses that the second rod portions are 4-up tobacco plug in that they divide into four pieces to complete four cigarettes (Column 8, lines 45-68). Each second rod portion is cut to produce plugs 164 (Column 9, lines 55-68; Column 10, lines 1-10; Figure 4). If each second rod portion is represented by 164, then each second rod is implicitly the same length. ADAMS et al. further discloses that the 4-up tobacco plug is cut into 2-up tobacco rods (i.e., the second portion is cut in half to form two equal length third rod portions (Column 11, lines 30-68; Figure 7A)
With respect to claim 7, 
With respect to claim 8, ADAMS et al. discloses that each smoking article includes a filter portion, 104 and a tobacco portion, 80, making up the cigarette, 23, (Figure 3; Column 5, lines 10-30) and the method further comprises: a parting step, at 232, during which the first rod portions cut from the same third rod portion are parted longitudinally (Column 11, lines 35-60; Figures 6 and 7A); and an insertion step, at 248 and 238, after the parting step, at 232,  and during which a double filter portion, 240 and 240', are inserted between the two parted first rod portions (Figures 6 and 7A; Column 11, lines 50-68; Column 12, lines 1-5). 
With respect to claim 9, ADAMS et al. discloses an aligning step, at 228, during which the third rod portions cut from the same rod portion are moved longitudinally and with respect to each other in the aligning station, 226, along the second path portion after the offsetting station, 224 (Column 11, lines 30-50; Figures 6 and 7A). 
With respect to claims 13 and 14, 
With respect to claim 15, STEINIGER et al. discloses a cam system comprising two guide cams, 20a and 20b having respective paths that are different (Column 7, lines 33-55; Figure 2) each pick-up assembly comprises two supporting arms, 17a and 17b, mounted so as to rotate about the same axis and each supporting a respective first seat (e.g., curved surface on the distal end of the arms holding the third rod portions) (Figure 2) and being integral with the respective arms and a connected to a relative slide 22a and 22b,  movable along the cam to provide relative movement of the seats and arms (Column 7, lines 40-60)

With respect to claim 18, ADAMS et al. discloses a method for producing cigarettes (Abstract), each comprising a first rod portion, 252, (Figure 7B; Column 11, lines 50-68; Column 12, lines 1-30); the method comprises: a first cutting step, during which second rod portions, 170, are formed (Column 9, lines 55-68; Column 10, lines 1-10; Figure 4) by cutting at least one rod at a first cutting station, 166, with each second rod necessarily being a multiple in length of the first rod; a first conveying step, 168,  during which the second rod portions are conveyed from the first cutting station to a second cutting station, 222 (Column 10, lines 1-10 and lines 65-68; Column 11, lines 1-10; Column 11, lines 30-40; Figures 4 and 6); a second cutting step, on the drum 222, (e.g., first wheel) during which each second rod portion is cut crosswise into at least two third rod portions, 220 and 220', each third rod section necessarily being a multiple in length of the first rod portion (Column 11, lines 30-50; Figure 6 and 7A); an offsetting step, on an offsetting drum 224 (e.g., second wheel), wherein the at least two third rod sections cut from the second rod are moved cross wise and with respect to each other (Column 11, lines 30-45) so as to be offset with respect to each other in an offsetting station, 224, located along a second path (Figure 6 and 7) and are received thereon directly from the first wheel (Figure 6); a second 
ADAMS et al. discloses a drum, 222, (e.g., first wheel) having a cutter thereon (e.g. second cutting station) and thus the drum, 222, represents a first portion of a given path to the second cutting station. 
ADAMS et al. does not explicitly disclose that the first conveying step conveys the second rod portions crosswise and in succession from the first cutting station to the second cutting station. DOMBEK discloses that the drum, 11.2, on which the second cutting station is located, 12, conveys the second rod portions, 100 or 200, crosswise and in succession (Figure 6) along a route that includes from the first cutting station along a first portion of the given path to the second cutting station (Paragraphs [0085], [0091] and [0093]; Figures 5-7). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the drum, 222, (e.g., first wheel) of ADAMS et al. to convey each of the second rod portions crosswise and in succession from the first cutting station, as taught by DOMBEK so that each of the second rod portions can be cut in a continuous manner. 
 ADAMS et al. does not explicitly disclose that each of the third rod portions (9) is fed along the second path portion (TT) to the offsetting station (44) at a slower speed than a speed at which each of the third rod portions (9) is fed along the second path portion (TT) directly from 
As each of the second rod portions is fed on drum 222 and then accelerated on drum 224 (e.g., accelerating drum according to STEINIGER et al.) the second rod portions are fed at a slower speed than a speed at which the third rod portions are 
It is further noted that in order to match the speed of a faster drum after staggering, the speed of the offsetting rods would necessarily be accelerated. 

ADAMS et al. does not explicitly disclose that the third rod portions are aligned longitudinally with respect to one another. BELVEDERI et al. discloses that the drum holding the cut lengths have seats that hold the cut segments stacked one above the other (Column 3, lines 55-65) and aligned axially (i.e., longitudinally) which are then moved out of alignment by the offsetting drum, 26 (Column 3, lines 40-65; Figure 2) and still stacked (Figure 2), which allows the increase of speed in operation (Column 1, lines 40-60). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to keep the third rod portions of ADAMS et al. longitudinally aligned on the same seat in the drum and to then move said rod portions out of longitudinal alignment crosswise, as taught by BELVEDERI et al. so as to aid in the operation speed of the apparatus and thereby increase productivity. 
STEINIGER et al. further discloses the structures to perform offsetting. The offsetting wheel (e.g., second wheel) comprises a plurality of pickup assemblies (e.g., 17a, 17b, 21a, 21b, 20a, 20b, etc.) (Figure 2). Each assembly comprises two support arms, 17a and 17b, each supporting arm comprises a respective seat (e.g., curved distal surface which holds the rods in Figure 2) (Column 7, lines 30-55). When conveyed from the first wheel at the second cutting station to the second wheel the at least two third rod portions are received by the pick-up 
While STEINIGER et al. discloses that the cam tracks 20a and 20b control the arms, 17a and 17b, so that they separate only at a lower portion thereof (Figure 2, Column 7, lines 32-55), BELVEDERI et al. incorporates SERAGNOLI et al. (Column 3, lines 50-55) to describe offsetting using cam tracks. SERAGNOLI et al. discloses that the holders of the cigarettes are displaced out of longitudinal alignment by cam grooves, 40 (Column 3, lines 20-35) which control the displacement of the two rods so that they are out of said alignment for most of their path from the first to the second transfer locations (Column 3, lines 35-68; Figure 1 and 3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to design the cam tracks of STEINIGER et al. so that the cut portions are move apart from one another over a majority of movement from the first to the second transfer location, as taught by SERAGNOLI et al., so that the desired distance between the previously aligned rods is achieved. 
With respect to claims 19 and 20, BELVEDERI et al. discloses that the offsetting station comprises rollers, 24 and 25, that rotate about an axis, the two third rod portions aligned longitudinally are received on the wheel at a receiving position from the second cutting station, 16, and rotated by the wheel to a discharge position, on 29, the third rod portions are moved crosswise with respect to each other so as to be offset during rotation (Figure 2) from the receiving position to the discharge position (Figures 1 and 2; Column 3, lines 50-68; Column 4, 
With respect to claims 21 and 22, STEINIGER et al. discloses that the third wheel acts as an aligning device which receives the third portions from the second wheel and aligns them transversely so as to convey them in succession one after another (Figure 1, K and L; Column 7, lines 1-15). The conveying roller (e.g., third wheel) rotates faster [than the first wheel] (Column 1, lines 55-68; Column 2, lines 1-10) and is thus at a different speed. 


__________________________________________________________________
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADAMS et al. (US 5,666,976) in view of DOMBEK (US 2003/0234023), BELVEDERI et al. (US 5,033,482), STEINIGER et al. (US 6,736,257) and SERAGNOLI et al. (US 4,531,629) as applied to claims 1, 2, 5-9, 13-15 and 18-22 above, and further in view of SARTONI et al. (WO 2012/168919).
With respect to claim 10, modified ADAMS et al. discloses that during the first cutting step, the second rod portions are formed by cutting said rod which are fed to the cutting station (ADAMS et al.; Column 9, lines 55-68; Figure 4; Column 11, lines 30-55; Figure 6). Modified ADAMS et al. does not explicitly disclose a further rod which is cut to form the second rod portions and which are fed to the second cutting station so that each second rod from the rod and each second rod from the further rod are alternately placed. However, SARTONI et al. discloses that second rod portions are formed on a pair of beams from a rod and further rod and transferred to the input drum having two sets of seats and fed alternately to the second cutting station (Page 
With respect to claim 17, SARTONI et al. shows that each third rod on wheel, 23b rotates more than 180 degrees about the axis of said wheel (Figure 5). The third rod portions implicitly rotate more than 180 degrees about the axis of wheel, 23a. Specifically, the wheel, 23a, contacts the first and third wheels along its diameter, while still being in contact with the third rod portion (Figures 4 and 5). Thus, further rotation and prior to complete separation of the third rod portion from the second wheel the third rod portion traverses greater than 180 degrees about the axis. 

_______________________________________________________________
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADAMS et al. (US 5,666,976) in view of DOMBEK (US 2003/0234023), BELVEDERI et al. (US 5,033,482), STEINIGER et al. (US 6,736,257) and SERAGNOLI et al. (US 4,531,629)as applied to claims 1, 2, 5-9, 13-15 and 18-22 above, and further in view of STEINIGER et al. (US 2003/0051978).
With respect to claims 3 and 4, modified ADAMS et al. does not explicitly disclose the spacing between the third rod portions at various stages of the method. STEINIGER et al. discloses that the third rod portions are spaced relatively closely together when conveyed along the second path portion from the cutting station, 12, and then spaced relatively far apart 
Since the third rod portions are closer together upstream of the offsetting station, they are spaced less than twice the distance of the third rod portions downstream of the offsetting station (as required by claim 3). 
Since the third rod portions are closer together upstream of the offsetting station, they are spaced less than the distance of the third rod portions downstream of the offsetting station (as required by claim 4). 
________________________________________________________________________
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADAMS et al. (US 5,666,976) in view of DOMBEK (US 2003/0234023), BELVEDERI et al. (US 5,033,482), STEINIGER et al. (US 6,736,257) and SERAGNOLI et al. (US 4,531,629) as applied to claims 1, 2, 5-9, 13-15 and 18-22 above, and further in view of STEINIGER et al. (US 2003/0051978).
With respect to claim 16, STEINIGER et al. discloses that the first wheel comprises peripheral seats, 16, capable of carrying two third rod portions cut from the same second rod portion to the transfer location, and as the second wheel rotates, 54, the first transfer location is altered (i.e., the first wheel continues to rotate) and is capable of prolonging the length of time the first seats remain facing the second seats (Paragraphs [0039] and [0040]). It would have been 

__________________________________________________________
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADAMS et al. (US 5,666,976) in view of DOMBEK (US 2003/0234023), BELVEDERI et al. (US 5,033,482), STEINIGER et al. (US 6,736,257) and SERAGNOLI et al. (US 4,531,629) as applied to claims 1, 2, 5-9, 13-15 and 18-22 above, and further in view of SARTONI et al. (WO 2012/168919) as applied to claims 10,  17 above, and further in view of BOLDRINI et al. (US 2002/0043269).
With respect to claim 11, modified ADAMS et al. does not explicitly disclose that the second rod portions are picked up substantially simultaneously by two integral pick-up seats, and are each fed to a seat on a respective transfer wheel the two transfer wheels designed to receive the second rod portions in different locations and carry them to the same unloading station. 
BOLDRINI et al. discloses a unit for transferring cigarette portions, wherein the two pickup seats, 24 and 23, are integral to the pick-up assembly 21, (Figure 4; Paragraph [0029]) and pick up the second rod portions substantially simultaneously by said pickup seats, and each are fed to a respective transfer wheel, 14 and 16, the two transfer wheels are designed to receive the second rod portions in different locations, 30 and 39, and carry them to the same unloading station, which is the wheel, 7 (Paragraphs [0029]-[0036]; Figures 1-3), which prevents tobacco fallout from the ends of the cigarette portions during transfer (Paragraphs [0015]-[0017]). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to transfer the second rod portions of modified ADAMS et al. using the integral pick-up seats  and transfer wheels of BOLDRINI et al. and substantially simultaneously picking up the rod portions by the two integral pick-up seats, and feeding each to a seat on a respective transfer wheel the two transfer wheels designed to receive the second rod portions in different locations and carry them to the same unloading station, as taught by BOLDRINI et al. so as to prevent tobacco fallout from the ends during transfer. 
With respect to claim 12, BOLDRINI et al. discloses that each of the wheels has an axis of rotation parallel to and offset with respect to the axis of rotation of the other transfer wheels, and each wheel has different diameters (Paragraphs [0028] and [0031]). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745